Opinion issued February 10, 2006





 



 
 
In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00028-CR
____________

IN RE BOBBY CERVANTES, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Bobby Cervantes, filed a petition for writ of mandamus requesting that
this Court order the district court to dismiss all pending charges.   
           The petition for writ of mandamus is denied.
          It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).